       Case 4:18-cv-01885-HSG Document 716-1 Filed 08/29/19 Page 1 of 3


 1   Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     msandonato@venable.com                          rspickens@venable.com
 2   John D. Carlin (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     jcarlin@venable.com                             smccarthy@venable.com
 3   Natalie Lieber (admitted pro hac vice)          Joshua D. Calabro (admitted pro hac vice)
     ndlieber@venable.com                            jdcalabro@venable.com
 4   Christopher M. Gerson (admitted pro hac vice)   Stephen Yam (admitted pro hac vice)
     cgerson@venable.com                             syam@venable.com
 5   Jason M. Dorsky (admitted pro hac vice)         Caitlyn N. Bingaman (admitted pro hac vice)
     jmdorsky@venable.com                            cnbingaman@venable.com
 6   Jonathan M. Sharret (admitted pro hac vice)
     jsharret@venable.com
 7   Daniel A. Apgar (admitted pro hac vice)
     dapgar@venable.com
 8

 9   VENABLE LLP
     1290 Avenue of the Americas
10   New York, New York 10104-3800
     Tel: (212) 218-2100
11   Fax: (212) 218-2200
12   Chris Holland (SBN 164053)
     cholland@hollandlawllp.com
13   Lori L. Holland (SBN 202309)
     lholland@hollandlawllp.com
14   Ethan Jacobs (SBN 291838)
     ejacobs@hollandlawllp.com
15
     HOLLAND LAW LLP
16   220 Montgomery Street, Suite 800
     San Francisco, CA 94104
17   Tel: (415) 200-4980
     Fax: (415) 200-4989
18
     Attorneys for Plaintiffs
19
                           IN THE UNITED STATES DISTRICT COURT
20                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
21
                                                          Case No. 4:18-cv-01885-HSG
22
                                                          DECLARATION OF CAITLYN N.
23
                                                          BINGAMAN IN SUPPORT OF
     In Re Koninklijke Philips Patent Litigation          PLAINTIFF PHILIPS’ MOTION TO
24
                                                          EXCLUDE CERTAIN OPINIONS IN
                                                          DR. NIELSON’S OPENING EXPERT
25
                                                          REPORT SERVED ON BEHALF OF
                                                          HTC CONCERNING U.S. PATENT
26
                                                          NO. 9,436,809

27
                                                          JURY TRIAL DEMANDED

28
         Case 4:18-cv-01885-HSG Document 716-1 Filed 08/29/19 Page 2 of 3


     I, Caitlyn Bingaman, declare as follows:
 1

 2          1.      I am an associate at Venable LLP and counsel for Plaintiffs Koninklijke Philips N.V.

 3   and U.S. Philips Corporation (collectively, “Philips”) in the above-captioned matter. I submit this

 4   declaration in support of Philips’ Motion to Exclude Certain Opinions in Dr. Nielson’s Opening
 5
     Expert Report served on Behalf of HTC Concerning U.S. Patent No. 9,436,809 (the “Motion”). I
 6
     have personal knowledge of the facts set forth herein.
 7
            2.      Attached as Exhibit 1 is a true and correct copy of an excerpt of the Expert Report of
 8
     Dr. Seth James Nielson Regarding Invalidity of Asserted Claims of U.S. Patent No. 9,436,809.
 9

10          3.      Attached as Exhibit 2 is a true and correct copy of an excerpt of the August 2, 2019

11   deposition transcript of Dr. Seth Nielson (unredacted version filed under seal).
12          4.      Attached as Exhibit 3 is a true and correct copy of Digital Transmission Content
13
     Protection Specification, Volume 1, Revision 1.2.
14
            5.      Attached as Exhibit 4 is a true and correct copy of an excerpt of Defendants’ and
15
     Microsoft’s Disclosures Under Patent L.R. 3-3, served on November 15, 2018.
16

17
            6.      Attached as Exhibit 5 is a true and correct copy of HTC’s Patent L.R. 3-4

18   Disclosures, served on November 15, 2018.

19          7.      Attached as Exhibit 6 is a true and correct copy of Digital Transmission Content
20
     Protection Specification, Volume 1, Revision 1.2a.
21
            8.      Attached as Exhibit 7 is a true and correct copy of the Digital Transmission Content
22
     Protection (DTCP) web site, dated July 31, 2019.
23
            9.      Attached as Exhibit 8 is a true and correct copy of Digital Transmission Content
24

25   Protection Specification, Volume 1, Revision 1.71.

26          10.     I declare under penalty of perjury under the laws of the State of California and the

27   United States of America that the foregoing is true and correct.
28
     Case 4:18-cv-01885-HSG Document 716-1 Filed 08/29/19 Page 3 of 3


 1

 2     Executed on August 29, 2019 in New York, New York.

 3

 4                                                           /s/ Caitlyn N. Bingaman
                                                               Caitlyn Bingaman
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
